287 N.W.2d 636 (1979)
STATE of Minnesota, Respondent,
v.
Frank Allen KING, Appellant.
No. 48977.
Supreme Court of Minnesota.
December 21, 1979.
Rehearing Denied February 5, 1980.
Christian & Gross and Leon R. Bissonette, Bloomington, for appellant.
Warren Spannaus, Atty. Gen., St. Paul and Stephen W. Walburg, Asst. County Atty., R. Kathleen Morris, County Atty., Shakopee, for respondent.
Considered and decided by the court en banc without oral argument.
WAHL, Justice.
Defendant was found guilty by a district court jury of a charge of aggravated assault, Minn.Stat. § 609.225, subd. 1 (1976) (intentional infliction of great bodily harm), and was sentenced by the trial court to a maximum term of 10 years in prison. On this appeal from judgment of conviction and from the order of the district court denying postconviction relief defendant contends that he is entitled to a new trial because of erroneous admission of evidence on the issue of great bodily harm, erroneous admission of a prior crime of defendant for impeachment purposes, inadequate instructions which imply that the burden of proving self defense was on defendant, and newly discovered evidence. We conclude that the trial court did not err in any of the challenged evidentiary rulings. While the trial court's instructions on self defense should have contained an explicit statement that the burden of proof on that issue was *637 on the state  see CRIMJIG 7.05  the trial court did state earlier in its instructions that the defendant was not required to prove anything and that the burden of proof was on the state; further the evidence was overwhelming that defendant did not act in self defense. There is no merit to defendant's contention that the postconviction court clearly abused its discretion in concluding that the alleged newly discovered evidence was not, in fact, newly discovered material evidence. We affirm.
Affirmed.